COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       FedEx Freight, Inc. and David Forehand v. Bonnie Cargal,
                           Individually and as Representative of the Estate of Joseph Cargal, Jack
                           Cargal, and Andrew Cargal

Appellate case number:     01-22-00231-CV

Trial court case number: 2018-80520

Trial court:               334th District Court of Harris County

        On December 13, 2022, appellants filed a “Joint Notice to Temporarily Abate or Stay
Further Action Pending Settlement and Funding,” seeking to abate the appeal while the parties
finalize a settlement. We strike appellants’ joint notice because said notice is deficient for failing
to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 10.1(a)(5). The Court
will consider a Motion to Abate that complies with the rules. See id.
       It is so ORDERED.

Judge’s signature: ____/s/ Julie Countiss________
                    Acting individually  Acting for the Court


Date: ____December 20, 2022____